
	
		I
		111th CONGRESS
		1st Session
		H. R. 2577
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Ms. Berkley
			 introduced the following bill; which was referred to the
			 Select Committee on Intelligence (Permanent
			 Select)
		
		A BILL
		To require the Director of National Intelligence to
		  submit a report to Congress on retirement benefits for former employees of Air
		  America, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Air America Veterans Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Air
			 AmericaThe term Air America means Air America,
			 Incorporated.
			(2)Associated
			 companyThe term associated company means any entity
			 associated with, predecessor to, or subsidiary to Air America, including Air
			 Asia Company Limited, CAT Incorporated, Civil Air Transport Company Limited,
			 and the Pacific Division of Southern Air Transport during the period when such
			 an entity was owned and controlled by the United States Government.
			3.Report on
			 retirement benefits for former employees of Air America
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Director of National Intelligence shall submit to Congress a
			 report on the advisability of providing Federal retirement benefits to United
			 States citizens for the service of such citizens prior to 1977 as employees of
			 Air America or an associated company during a period when Air America or the
			 associated company was owned or controlled by the United States Government and
			 operated or managed by the Central Intelligence Agency.
			(b)Report
			 ElementsThe report required by subsection (a) shall include the
			 following:
				(1)The history of Air
			 America and the associated companies prior to 1977, including a description
			 of—
					(A)the relationship
			 between Air America and the associated companies and the Central Intelligence
			 Agency or any other element of the United States Government;
					(B)the workforce of
			 Air America and the associated companies;
					(C)the missions
			 performed by Air America, the associated companies, and their employees for the
			 United States; and
					(D)the casualties
			 suffered by employees of Air America and the associated companies in the course
			 of their employment.
					(2)A
			 description of—
					(A)the retirement
			 benefits contracted for or promised to the employees of Air America and the
			 associated companies prior to 1977;
					(B)the contributions
			 made by such employees for such benefits;
					(C)the retirement
			 benefits actually paid such employees;
					(D)the entitlement of
			 such employees to the payment of future retirement benefits; and
					(E)the likelihood
			 that such employees will receive any future retirement benefits.
					(3)An assessment of
			 the difference between—
					(A)the retirement
			 benefits that former employees of Air America and the associated companies have
			 received or will receive by virtue of their employment with Air America and the
			 associated companies; and
					(B)the retirement
			 benefits that such employees would have received or be eligible to receive if
			 such employment was deemed to be employment by the United States Government and
			 their service during such employment was credited as Federal service for the
			 purpose of Federal retirement benefits.
					(4)(A)Any recommendations
			 regarding the advisability of legislative action to treat such employment as
			 Federal service for the purpose of Federal retirement benefits in light of the
			 relationship between Air America and the associated companies and the United
			 States Government and the services and sacrifices of such employees to and for
			 the United States.
					(B)If legislative action is considered
			 advisable under subparagraph (A), a proposal for such action and an assessment
			 of its costs.
					(5)The opinions of
			 the Director of the Central Intelligence Agency, if any, on any matters covered
			 by the report that the Director of the Central Intelligence Agency considers
			 appropriate.
				(c)Assistance of
			 Comptroller GeneralThe Comptroller General of the United States
			 shall, upon the request of the Director of National Intelligence and in a
			 manner consistent with the protection of classified information, assist the
			 Director in the preparation of the report required by subsection (a).
			(d)FormThe
			 report required by subsection (a) shall be submitted in unclassified form, but
			 may include a classified annex.
			
